Citation Nr: 0414929	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  04-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to separate 10 percent disability ratings for 
each ear under the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003), for the veteran's service-connected 
bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945, and from October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  



FINDINGS OF FACT

1.  Neither the old nor the new regulations referable to the 
evaluation of tinnitus are more favorable to the veteran.

2.  The veteran is in receipt of a 10 percent rating, the 
maximum schedular rating, for service-connected bilateral 
tinnitus.  



CONCLUSION OF LAW

There is no legal basis for a schedular evaluation in excess 
of 10 percent for service-connected bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (prior and subsequent to June 13, 2003); 38 C.F.R. 
§ 3.321(b)(1) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The intended effect of the new regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

However, the issue of whether the veteran is entitled to 
separate ratings for tinnitus turns on an interpretation of 
the relevant regulation.  The Unites States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002), see also VAOPGCPREC 2-2004 (March 9, 2004).  Thus, 
the Board finds that no further action is necessary under the 
VCAA in regard to this issue.  

In regard to the issue on appeal, disability evaluations are 
determined by the application of VA's schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2003).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment of earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  

The veteran is service-connected for bilateral tinnitus, 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, effective from January 31, 
2003.  A 10 percent rating is the maximum schedular rating 
for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  
In November 2003, the veteran requested a higher rating, 
specifically arguing entitlement to assignment of a separate 
10 percent rating for each ear.  

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25202 (May 11, 1999), codified at 38 C.F.R. 
§§ 4.85 through 4.87.  The former rating criteria provided a 
maximum 10 percent rating for persistent tinnitus as a 
symptom of head injury, concussion, or acoustic trauma.  See 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  The revised 
regulation provided a maximum 10 percent rating for recurrent 
tinnitus, regardless of its etiology.  A note following the 
revised diagnostic code indicates that a separate evaluation 
for tinnitus may be combined with an evaluation under 
diagnostic codes 6100, 6200, 6204, or other diagnostic codes, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2002).  

The regulation was further revised in May 2003 to add two 
additional notes following the diagnostic code which read as 
follows:

Note (2):  Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, 
both ears, or in the head.  

Note (3):  Do not evaluate objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) under this 
diagnostic code, but evaluate it as part of any 
underlying condition causing it.  See 68 Fed. Reg. 25822 
(May 14, 2003).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, the pertinent regulatory changes pertaining to the 
evaluation of tinnitus are not substantive in nature, but 
instead act as clarification.  In effect, the revised 
regulations amend the Rating Schedule to state more 
explicitly the method of evaluation of tinnitus under 
Diagnostic Code 6260 that has existed throughout the entire 
period of this appeal.  The intended effect of this action is 
to codify a long-standing VA practice by stating that 
recurrent tinnitus will be assigned only a single 10 percent 
evaluation whether it is perceived in one ear, both ears, or 
in the head.  See 68 Fed. Reg. At 25822.  

In a precedential opinion, VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-2003 (May 22, 2003).  In reaching its 
holding, the General Counsel noted VA's discussion of the 
nature of tinnitus in a recent notice of proposed rulemaking 
concerning the rating schedule provision governing tinnitus, 
published at 67 Fed. Reg. 59033 (2002).  The notice of 
proposed rulemaking indicated that true tinnitus, i.e., the 
perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  

VA's General Counsel found that "[t]he undifferentiated 
nature of the source of the noise that is tinnitus is the 
primary basis for VA's practice, as reflected in the notice 
of proposed rulemaking, of rating tinnitus as a single 
disease entity."  See VAOPGCPREC 2-03, p.3.  VA's General 
Counsel therefore determined that the original and revised 
versions of Diagnostic Code 6260, even prior to the most 
recent regulatory amendment, authorized assignment of only a 
single 10 percent rating for tinnitus, regardless of whether 
it was perceived as unilateral, bilateral, or in the head, 
and specifically precluded the assignment of separate ratings 
for bilateral tinnitus.  Thus, VA's General Counsel concluded 
that the most recent regulatory amendment, effective June 13, 
2003, involved no substantive change.  Id.  The Board notes 
that precedential opinions of VA's General Counsel are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

Therefore, the Board concludes that because the most recent 
changes to 38 C.F.R. § 4.87, Diagnostic Code 6260 merely made 
explicit what had been a longstanding VA practice regarding 
the evaluation of bilateral tinnitus, and made no substantive 
change to the rating criteria, neither the old nor the new 
version of the regulation is more favorable to the veteran.  
Moreover, adjudicating this claim at this time does not 
prejudice the veteran insofar as the veteran has offered the 
argument that the Rating Schedule supports assignment of a 10 
percent rating and the RO, in its reasons and bases for the 
denial on appeal, and in the statement of the case, clearly 
advised the veteran that the Rating Schedule as in effect at 
the time of the decision, did not, in fact, allow for such 
separate evaluations for tinnitus.  The veteran is obviously 
aware of VA's policy and has directed all appellate arguments 
towards VA's interpretation and application of the governing 
regulations.  

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  The Board has considered 38 C.F.R. 
§ 4.25(b) (2003), but finds that tinnitus cannot be 
considered two separate disabilities merely because it is 
perceived to affect two ears.  The Board recognizes the 
argument put forth by the veteran that in his case, as 
opposed to the general medical principles cited in the 
General Counsel opinion, his tinnitus does, in fact, 
separately affect each ear.  However, the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to contradict the findings utilized in VA 
rulemaking, nor has he presented any medical evidence in 
support of his position.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Furthermore, the Board is bound to apply 
governing VA legal authority, including General Counsel 
opinions.  See 38 U.S.C.A. § 7104(c).  As the General Counsel 
opinion makes clear, the disease entity of "tinnitus" has 
but one symptom, namely the perception of sound in the brain 
without acoustic stimulus.  VA's Rating Schedule contemplates 
that tinnitus is but a single disability, whether involving 
one or both ears, and separate ratings per ear are not 
permitted.  See VAOPGCPREC 2-2003 (May 14, 2003), published 
at 68 Fed. Reg. 25822 (2003).  Thus, a separate 10 percent 
rating for each ear is not warranted.  

Finally, the Board notes that the veteran does not argue and 
the evidence does not suggest that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
other diagnostic code, or, that tinnitus results in an 
unusual disability picture such as marked interference with 
employment or frequent hospitalization.  Thus, the Board 
finds no basis upon which to assign a higher disability 
evaluation despite consideration of the potential application 
of various provisions of 38 C.F.R. Parts 3 and 4 (2003), 
including 38 C.F.R. § 3.321(b)(1) (2003).  


ORDER

Entitlement to a separate 10 percent disability rating for 
each ear under the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260, for service-connected bilateral tinnitus is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



